DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Reasons for Allowance
Applicant's arguments filed on August 5, 2021 with respect to claims 1 and 13 have been fully considered and not all the arguments are persuasive, however, following is the reason for allowance.
Claim 13 is allowable because the closest prior art of record (Inate, US 2015/0194948) doesn’t teach the final amendment done to claim 13, that "the via conductor is directly connected to the piezoelectric substrate", rather as the applicant argued (remark, page 11) Inate shows that the under-bump metal layers 16 to 19 (identified as a first conductor or via-hole conductors 16-19) are provided between the metal films 12 to 15 and the cover layer 23 i.e. the via conductors are not directly connected to the piezoelectric substrate 2, but instead, are directly connected to the metal films 12 to 15 (see, for example, Fig. 4 and paragraph [0039] of Inate).
Claim 1 is allowable because although the secondary art of record Goto (US 2018/0159494) teaches an insulating layer (a temperature compensating layer 32, for example, a silicon dioxide (SiO2) layer as depicted in Fig. 40 similar to that of the current invention) on the interdigitated (IDT) electrodes 14, it may not be obvious to extend this insulating layer to cover the electrode lands 5-8 of the primary art of record Inate. The reason being in the primary art, Inate, the electrode lands (5-8) are for making electrically conductive connections to the via holes (16-19, see Fig. 4 of Inate) as opposed to insulating layer 6 of the applicant (Figs. 8 and 10 of the application) which is 2) over IDT electrodes, such as shown in Fig. 40 of Goto, the same teaching may not be extended to the electrode lands, 5-8 (as claim 1 of the application requires that “a first conductor that connects the insulating layer to the cover”, in order for Inate modified in view of Goto to teach that claim limitation, the first conductor is the via conductors 16-19 and the insulating layer would be the SiO2 layer similar to Goto to be extended from IDT structures 3 & 4 to the conductive electrode lands 6-9 of Inate) of the primary art Inate because Inate has a different use for the electrode lands 6-9. Thus insulating layer over 6-9 would electrically insulate the via conductors 16-19 of Inate from the electrode lands 6-9 and hence perturb the normal operation of the primary art Inate.
Although applicant’s arguments in regards to claim 1 were not persuasive, however, after careful consideration of the purpose of applicant’s use of the insulating layer between the conductive pads (4b & 4c) and the via conductors (8b & 8c), examiner withdraws the 103 rejection of claim 1, because Goto’s teaching may not be obviously extended over the electrode lands 6-9 of the primary art of record Inate without perturbing the normal operation of Inate and the normal operation of Inate requires selective etching of the insulating layer between  the via conductors 16-19 and the electrode lands 6-9 of Inate which then lacks motivation for such a change (i.e. extending the insulating layer and then etching afterwards). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843